Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 1 of 10




                           Exhibit "2"
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 2 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 3 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 4 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 5 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 6 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 7 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 8 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 9 of 10
Case 1:20-cv-02842-PAB-MEH Document 1-2 Filed 09/18/20 USDC Colorado Page 10 of 10
